Exhibit 4.6 CHINA XD PLASTICS COMPANY LIMITED Issuer AND [TRUSTEE] Trustee INDENTURE Dated as of [·], 20[·] Senior Debt Securities TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.01 Definitions of Terms. 1 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 5 Section 2.01 Designation and Terms of Securities. 5 Section 2.02 Form of Securities and Trustee’s Certificate. 7 Section 2.03 Denominations: Provisions for Payment. 7 Section 2.04 Execution and Authentication. 9 Section 2.05 Registration of Transfer and Exchange. 9 Section 2.06 Temporary Securities. 10 Section 2.07 Mutilated, Destroyed, Lost or Stolen Securities. 10 Section 2.08 Cancellation. 12 Section 2.09 Benefits of Indenture. 12 Section 2.10 Authenticating Agent. 12 Section 2.11 Global Securities. 13 ARTICLE 3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 14 Section 3.01 Redemption. 14 Section 3.02 Notice of Redemption. 14 Section 3.03 Payment Upon Redemption. 15 Section 3.04 Sinking Fund. 15 Section 3.05 Satisfaction of Sinking Fund Payments with Securities. 16 Section 3.06 Redemption of Securities for Sinking Fund. 16 ARTICLE 4 COVENANTS 16 Section 4.01 Payment of Principal, Premium and Interest. 16 i TABLE OF CONTENTS Page Section 4.02 Maintenance of Office or Agency. 17 Section 4.03 Paying Agents. 17 Section 4.04 Appointment to Fill Vacancy in Office of Trustee. 18 Section 4.05 Compliance with Consolidation Provisions. 18 ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 18 Section 5.01 Company to Furnish Trustee Names and Addresses of Securityholders. 18 Section 5.02 Preservation Of Information; Communications With Securityholders. 19 Section 5.03 Reports by the Company. 19 Section 5.04 Reports by the Trustee. 19 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 20 Section 6.01 Events of Default. 20 Section 6.02 Collection of Indebtedness and Suits for Enforcement by Trustee. 21 Section 6.03 Application of Moneys or Property Collected. 23 Section 6.04 Limitation on Suits. 23 Section 6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver. 24 Section 6.06 Control by Securityholders. 24 Section 6.07 Undertaking to Pay Costs 25 ARTICLE 7 CONCERNING THE TRUSTEE 25 Section 7.01 Certain Duties and Responsibilities of Trustee. 25 Section 7.02 Certain Rights of Trustee. 26 Section 7.03 Trustee Not Responsible for Recitals or Issuance or Securities. 28 ii TABLE OF CONTENTS Page Section 7.04 May Hold Securities. 28 Section 7.05 Moneys Held in Trust. 28 Section 7.06 Compensation and Reimbursement. 28 Section 7.07 Reliance on Officers’ Certificate. 29 Section 7.08 Disqualification; Conflicting Interests. 29 Section 7.09 Corporate Trustee Required; Eligibility. 29 Section 7.10 Resignation and Removal; Appointment of Successor. 30 Section 7.11 Acceptance of Appointment By Successor. 31 Section 7.12 Merger, Conversion, Consolidation or Succession to Business. 32 Section 7.13 Preferential Collection of Claims Against the Company. 32 Section 7.14 Notice of Default 32 ARTICLE 8 CONCERNING THE SECURITYHOLDERS 33 Section 8.01 Evidence of Action by Securityholders. 33 Section 8.02 Proof of Execution by Securityholders. 33 Section 8.03 Who May be Deemed Owners. 34 Section 8.04 Certain Securities Owned by Company Disregarded. 34 Section 8.05 Actions Binding on Future Securityholders. 34 ARTICLE 9 SUPPLEMENTAL INDENTURES 35 Section 9.01 Supplemental Indentures Without the Consent of Securityholders. 35 Section 9.02 Supplemental Indentures With Consent of Securityholders. 36 Section 9.03 Effect of Supplemental Indentures. 36 Section 9.04 Securities Affected by Supplemental Indentures. 37 Section 9.05 Execution of Supplemental Indentures. 37 iii TABLE OF CONTENTS Page ARTICLE 10 SUCCESSOR ENTITY 37 Section 10.01 Company May Consolidate, Etc. 37 Section 10.01 Successor Entity Substituted. 38 Section 10.03 Evidence of Consolidation, Etc. to Trustee. 38 ARTICLE 11 SATISFACTION AND DISCHARGE 38 Section 11.01 Satisfaction and Discharge of Indenture. 39 Section 11.02 Discharge of Obligations. 39 Section 11.03 Deposited Moneys to be Held in Trust. 40 Section 11.04 Payment of Moneys Held by Paying Agents. 40 Section 11.05 Repayment to Company. 40 ARTICLE 12 IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 40 Section 12.01 No Recourse. 40 ARTICLE 13 MISCELLANEOUS PROVISIONS 41 Section 13.01 Effect on Successors and Assigns. 41 Section 13.02 Actions by Successor. 41 Section 13.03 Surrender of Company Powers. 41 Section 13.04 Notices. 42 Section 13.05 Governing Law. 42 Section 13.06 Treatment of Securities as Debt. 42 Section 13.07 Certificates and Opinions as to Conditions Precedent. 42 Section 13.08 Payments on Business Days. 42 Section 13.09 Conflict with Trust Indenture Act. 42 Section 13.10 Indenture and Securities Solely Corporate Obligations. 43 Section 13.11 Counterparts. 43 iv TABLE OF
